Citation Nr: 1819626	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral eye condition.

2. Entitlement to service connection for tumor on the uterus.

3. Whether new and material evidence has been received to reopen a claim for service connection for pes planus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to December 1980.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying the claims on appeal.

The Veteran was previously represented by Adam Neidenberg.  In July 2017 and August 2017, the representative submitted motions to withdraw based upon the inability to communicate with the Veteran for several months.  Subsequently, in October 2017, the Veteran appeared for her Board hearing and stated she decided to proceed without representation.  

The Veteran filed a Notice of Disagreement (NOD) in September 2011.  The RO issued a statement of the case (SOC) in June 2013.  The Veteran filed a substantive appeal (VA Form 9) in July 2013.

In July 2016 and April 2017, the Board remanded the Veteran's case so the Veteran could be afforded a Board hearing.

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to service connection for tumor on the uterus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no probative evidence that the Veteran suffers from a current disability of the eyes that is attributable to an incident of her military service.  
2. Service connection for pes planus was denied in a January 1993 rating decision.  The Veteran did not appeal or submit material evidence within one year of the decision.  The evidence added to the file is cumulative.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. New and material evidence has not been received to warrant reopening of the claim of service connection for pes planus.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (c) (2017).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2017).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran seeks to reopen her previously-denied claim for service connection for pes planus.  By way of history, she originally filed a claim for service connection for pes planus in August 1992.  That claim was denied in a January 1993 RO decision.  In February 1993, the Veteran was advised of the decision and her appellate rights.  The Veteran did not appeal this decision.

The Veteran requested her claim of entitlement to service connection for pes planus be reopened in August 2010.  The RO issued a rating decision in September 2011 which denied the Veteran's request to reopen her claim of entitlement to service connection for pes planus.  The Veteran filed a substantive appeal (VA Form 9) in July 2013.

In October 2010, the Veteran reported her feet had gotten hard and calluses had shown up since discharge from service.  See October 2010 Statement in Support of Claim.

In October 2017, the Veteran stated she was not diagnosed with pes planus prior to service and her feet were not problematic prior to entering service.  See Transcript of October 2017 Board Hearing at 9, 10.  The Veteran reported she has not been to a doctor for her feet since discharge from service in December 1980.  Id.  She stated she has used insoles from time to time.  Id. at 10.  She stated that wearing boots and marching with wool socks caused a lot of the foot issues because of the friction on her feet and toes.  Id.

Since the prior final January 1993 RO decision, evidence added to the record includes hearing testimony and lay statements of the Veteran, which document intermittent complaints of calluses on the feet and the use of insoles from time to time, without probative evidence of a foot disability caused or aggravated by service.  The Board finds that such evidence is cumulative of the evidence of record at the time of the prior final denial of the claim.  The evidence filed prior to the January 1993 rating decision included evidence of arch supports, blisters and calluses on her feet, and her statement that she did not have pes planus prior to service.

For these reasons, the Board finds that the additional evidence received since the final January 1993 rating decision is not new and material under the meaning of 38 C.F.R. § 3.156 (a).  Consequently, the Board finds that new and material has not been received and the claim of service connection for pes planus is not reopened.  

Service Connection - Bilateral Eye Condition

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a layperson is competent in certain situations to provide a diagnosis of a simple condition, a layperson is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim or is in relative equipoise, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran stated in October 2010 that she had vision difficulty seeing small writing up close that she had not had the previous year.  See October 2010 Statement in Support of Claim.  She stated she was going to have her eyes examined at a Walmart optic eye center in September 2016.  See September 2016 Non-government Medical Record.

The Veteran testified that she went into a tear gas chamber while in the service.  See Transcript of October 2017 Board Hearing at 4.  She stated she recently started having problems with her eyes in the last year, from approximately October 2016.  Id.  She reported she went to America's Best and they indicated she has macular degeneration.  Id.  She believes her macular degeneration is causally related to the exposure to tear gas in service because she had not had any problems with her eyes until her claim started.  Id. at 5.

The Board finds that service connection for a bilateral eye condition is not warranted.  The evidence of record does not show a clinical diagnosis of the eyes although the Board recognizes that the Veteran contends that she has been advised by a medical professional that she has macular degeneration.  Crucially, the record does not contain any evidence other than the Veteran's own speculative general conclusory statement that a disability of the eyes is related to an incident of her military service.  This is insufficient to substantiate the claim, and the facts of this case do not trigger VA's duty to assist.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).  The Veteran as a layperson and, under the facts of this case, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of an eye disability or opine on its etiology.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so was incapable of lay observation).  While the Veteran is competent to report symptoms that are typical of an eye condition, such as vision difficulty, the evidence does not reflect that the Veteran has the specific medical knowledge and training to diagnose a specific eye condition disability related to such symptom and opine on its etiology.  The Veteran has not met her burden of proof.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Therefore, the Board finds service connection for a bilateral eye condition is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral eye condition is denied.

The application to reopen the claim for service connection for pes planus is denied.


REMAND

Although the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.

The RO denied the claim on the basis of a lack of a current diagnosis.  Accordingly, no VA examination was conducted for that condition.  However, the Board observes that private treatment records found an anterior fibroid.  See March 2010 Private Treatment Records.  The Veteran stated that she was diagnosed with a tumor inside the uterus and one outside the uterus.  See Transcript of October 2017 Board Hearing at 7.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required to confirm the diagnosis and render the direct service connection medical opinion.

The Veteran states that she was diagnosed with a tumor at the John Clark Medical Center in Pinellas County in the 1990s.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any outstanding private treatment records, to include records from John Clark Medical Center in Pinellas County, relevant to all of the remanded claims, and to complete release forms so the RO can request those records.  All negative responses must be documented.  If such private treatment records are unavailable, then the RO should notify the Veteran.

2. After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA examination and medical opinion concerning her anterior fibroid.  The examiner should review the complete claims file (including this remand), note such review in the report, and perform any testing of the Veteran deemed necessary.  Then, the examiner should provide opinions as to the following, with full supporting rationales:

a. Does the Veteran have any current, tumor on the uterus diagnosis?  The examiner should clearly identify all current disability (ies) of the uterine area including the anterior fibroid noted in private treatment records dated in March 2010.

b. Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


